DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/7/20.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-2, 4-9, 11-15 and 17-23 are currently pending.
4.	Claims 1, 8 and 15 are amended. 
5.	Claims 3, 10 and 16 are cancelled. Claims 21-23 are new.

Response to Arguments
                                            Response: 35 U.S.C.  § 112
6.    Examiner Response:
Applicant’s arguments, see pages 12, filed 2/19/20, with respect to the 35 U.S.C. 112 rejections have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1, 8 and 15 has been withdrawn. 

                                           Response: 35 U.S.C.  § 103
7.    Applicants argue:
“As argued previously, Gysling does not disclose adjusting the resonator location or determining the anti-node location, which precludes "adjusting a location of the resonator design with respect to the determined location of the anti-node." However, Jayatunga does not cure the deficiency, because the recited location of an anti-node of the target frequency is determined "with respect to the outer wall of the combustion system." In other words, while Gysling does mention a combustor liner wall, there is no teaching of the resonator design's location being 
In addition, it should be appreciated that the present disclosure uses the term "tangential direction" as an expression synonymous with a circumferential direction, as points of tangency occur along the circumference of the outer wall of the combustion system 10. For example, the recited tangential position of the resonator design occurs along a radial periphery of the outer wall of the combustion system. The recitation of "radial periphery" clearly denotes the presence of a circle or similar shape.
Meanwhile, the Examiner's interpretation included at the bottom of page 8 of the Office Action states "The examiner considers the resonators moving in along the longitudinal axes as being tangentially adjusting a location of the resonator design, since the resonator will be moving in a vertical direction." Here, Examiner is interpreting "moving in along the longitudinal axes," which is an axial movement, as movement in the tangential direction. Again, such a longitudinal direction is incompatible with the common meaning of "tangent" or "tangential," which is based on a single point intersection with a curve (e.g., a circumference) or other surface.
Accordingly, in light of the Amendment, Applicant respectfully requests this rejection be withdrawn.” (Remarks: pages 15-16)

8.    Examiner Response:
The examiner respectfully disagrees.  The examiner first notes that the Gysling reference was not used in rejecting the limitation that states “the overall effect optimized by axially or tangentially adjusting a location of the resonator design with respect to the determined location of the anti-node”.  The Pance et al. was used to reject this limitation.  Therefore, the applicant’s 
The examiner also notes that the examiner has not seen any written description for the recent amendment in the independent claims that state “adjusting an axial position of the resonator design along a longitudinal length of the outer wall of the combustion system with respect to a tangential position of the resonator design along a radial periphery of the outer wall of the combustion system, or adjusting a tangential position of the resonator design along the radial periphery of the outer wall of the combustion system with respect to an axial position of the resonator design along the longitudinal length of the outer wall of the combustion system.”.  In paragraph [0016] of the specification it states “The result is as shown in FIG. 1A where a longitudinal acoustic wave 30 is generated in the combustion system 10 causing vibrations and other structural stress on the system. While the resonator 20 may have been designed based on frequency of the longitudinal acoustic wave 30 to dampen its effects, resonator 20 is placed near a node.”.   The examiner considers the axial position to be adjusted along the length of the outer wall, but not the longitudinal length because there is support within the specification for the axial position being adjusted along a length of the outer wall of the combustion system.

9.    Applicants argue:
“In addition, Applicant respectively requests consideration of dependent claims 21-23 on their merits. Here, it should be noted that, while the added claims relate to tangential position adjusting being performed after the axial position adjusting, the present disclosure is equally applicable to axial position adjusting being performed after the tangential position adjusting.
When performing either of the axial position adjusting or the tangential (circumferential) position adjusting according the present disclosure, the corresponding adjustment is made with respect to the adjusted (or fixed) position of the resonator in the other direction. In other words, according the present disclosure, there is no tangential position adjusting without axial position adjusting and vice versa. This is why one skilled in the art would understand the present application as disclosing an overall effect that is optimized (S50, S50-1, S50-2, S50-3) by axially and tangentially adjusting a location of the resonator design with respect to the determined location of the anti-node. Conversely, this is why one skilled in the art would not understand the recited overall effect as being achieved by performing either of the axial position adjusting and the tangential position adjusting alone, that is, without the performing the other adjustment.
Thus, "axially or tangentially" of the present disclosure would be understood by one skilled in the art as "axially with respect to the tangentially adjusted position" or "tangentially with respect to the axially adjusted position." Assuming otherwise ignores the spirit of the invention as disclosed.” (Remarks: pages 16-17)

10.    Examiner Response:
The examiner notes that within the new claims 21-23, the claim language states “wherein the adjusting the location of the resonator further includes adjusting the tangential position of the 

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

adjusting an axial position of the resonator design along a longitudinal length of the outer wall of the combustion system with respect to a tangential position of the resonator design along a radial periphery of the outer wall of the combustion system, or adjusting a tangential position of the resonator design along the radial periphery of the outer wall of the combustion system with respect to an axial position of the resonator design along the longitudinal length of the outer wall of the combustion system.  In paragraph [0016] of the specification it states “The result is as shown in FIG. 1A where a longitudinal acoustic wave 30 is generated in the combustion system 10 causing vibrations and other structural stress on the system. While the resonator 20 may have been designed based on frequency of the longitudinal acoustic wave 30 to dampen its effects, resonator 20 is placed near a node.”.  There’s no mentioning of adjusting the axial positon of the resonator design along a longitudinal length of the outer wall of the combustion system.  The examiner considers the axial position to be adjusted along the length of the outer wall, but not the longitudinal length because there is support within the specification for the axial position being adjusted along a length of the outer wall of the combustion system.
In claims 21-23, the examiner has not seen any written description for adjusting the tangential position of a resonator after adjusting the axial position of the resonator.  In paragraph 

Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 8, 11-13, 15, 17-19 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Combustion System Damping Augmentation With Helmholtz Resonators, written by Gysling et al. in view of Jayatunga (U.S. PGPub 2016/0076766) in further view of Pance et al. (U.S. PGPub 2004/0051603) in further view of online reference Nonlinear Heat Release/Acoustic Model for Thermoacoustic Instability in Lean Premixed Combustors, written by Peracchio et al. in further view of Jessberger (U.S. Patent 6,494,290).

With respect to claim 1, Gysling et al. discloses “A system for designing a resonator to dampen acoustic energy in a combustion system having an outer wall” as [Gysling et al. (Abstract, Pg. 270, right col., Optimization of Damping Augmentation, 1st – 2nd paragraph, “The stability of the compression system, etc.”, Pg. 271, right col., Experiments, “Experiments were conducted in the UTRC Sensor Rig, etc.”)] Examiner’s interpretation: The examiner considers the Gysling et al. reference to teach an outer wall, since on Pg. 271, right col., under the section titled Experiments in the 1st paragraph, the Gysling et al. reference teaches a liner with wall;
“generate a resonator design that is disposed on the outer wall of the combustion system in order to dampen a target frequency and to achieve acceptable damping of the target frequency” as [Gysling et al. (Pg. 271, right col., 3rd – 5th paragraph, “Although not explicitly recognized in the, etc.”, Pg. 271, right col., Experiments, “Experiments were conducted in the UTRC Sensor Rig, etc.”, Figs. 1 and 4)];
“evaluate the resonator design within a modeled combustion system environment by determining a damping effect of the resonator design on the combustion system as a whole and rd – 5th paragraph, “Although not explicitly recognized in the, etc.”, Pg. 271, right col., Experiments, “Experiments were conducted in the UTRC Sensor Rig, etc.”, Figs. 1 and 4)];
“and optimize an overall effect on the combustion system as a whole, the overall effect including effects of cooling the combustion system and effects on frequencies other than the target frequency in the combustion system, the overall effect optimized by axially or tangentially adjusting a location of the resonator design with respect to the determined location of the anti-node” as [Gysling et al. (Pg. 273, Frequency Robustness, “The effect of frequency robustness of a resonator, etc.”, Fig. 10)];
While Gysling et al. teaches a combustion system having a liner and determining a damping effect of the resonator design on the combustion system as a whole, Gysling et al. does not explicitly disclose “determining a location of an antinode of the target frequency with respect to the outer wall of the combustion system”
Jayatunga discloses “determining a location of an antinode of the target frequency with respect to the outer wall of the combustion system” as [Jayatunga (paragraph [0039], paragraph [0062], Fig. 3)];
Gysling et al. and Jayatunga are analogous art because they are from the same field endeavor of analyzing resonators.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al. of modeling a combustion system with an analytical model by incorporating determining a location of an antinode of the 
The motivation for doing so would have been because Jayatunga teaches that by determining a dimension of a resonator cavity, the ability to effectively suppress fuel flow fluctuations and damp combustion dynamics of the combustion system can be accomplished (Jayatunga (paragraph [0005], paragraph [0011]).
While the combination of Gysling et al. and Jayatunga teaches developing an analytical model of a combustion system, Gysling et al. and Jayatunga do not explicitly disclose “a design module; a system analysis module; and a system optimization module; the overall effect optimized by tangentially adjusting a location of the resonator design with respect to the determined location of the anti-node; adjusting a tangential position of the resonator design along the radial periphery of the outer wall of the combustion system with respect to an axial position of the resonator design along the longitudinal length of the outer wall of the combustion system”
Pance et al. discloses “a design module” as [Pance et al. (paragraph [0061])] Examiner’s interpretation: Instructions are received via a wire or wirelessly by the digital signal processors to control the cylinders;
“a system analysis module” as [Pance et al. (paragraph [0061])] Examiner’s interpretation: Instructions are received via a wire or wirelessly by the digital signal processors to control the cylinders;
“and a system optimization module” as [Pance et al. (paragraph [0061])] Examiner’s interpretation: Instructions are received via a wire or wirelessly by the digital signal processors to control the cylinders;
Examiner’s interpretation: The examiner considers the resonators moving in along the longitudinal axes as being tangentially adjusting a location of the resonator design, since the resonator will be moving in a vertical direction.  Also, the examiner considers the resonators are adjusted with respect to the location of the anti-node, since the resonators are arranged to achieve the performance goals of the filter and with the wrong placement of the resonator, it can impact the performance and cooling of the resonator, see paragraph [015] of the specification;
“adjusting a tangential position of the resonator design along the radial periphery of the outer wall of the combustion system with respect to an axial position of the resonator design along the longitudinal length of the outer wall of the combustion system.” as [Pance et al. (paragraph [0048])] Examiner’s interpretation:  As stated above in section 11, the examiner has not seen any written description for an axial position of the resonator design being along the longitudinal length of the outer wall of the combustion system.  The examiner considers the axial position to be adjusted along the length of the outer wall, but not the longitudinal length because there is support within the specification for the axial position being adjusted along a length of the outer wall of the combustion system.  Also, the examiner considers the resonators moving along the longitudinal axes as being tangentially adjusting a location of the resonator design, since the resonator will be moving in a vertical direction;
Gysling et al., Jayatunga and Pance et al. are analogous art because they are from the same field endeavor of analyzing resonators.

The motivation for doing so would have been because Pance et al. teaches that by providing cross-coupled dielectric resonator circuits with improved layouts, it enhances the adjustability and coupling between adjacent resonators (Pance et al. (paragraph [0026]).
While the combination of Gysling et al., Jayatunga and Pance et al. teaches the overall effect including effects on frequencies other than the target frequency in the combustion system, Gysling et al., Jayatunga and Pance et al. do not explicitly disclose “the overall effect including effects of cooling the combustion system”
Peracchio et al. discloses “the overall effect including effects of cooling the combustion system” as [Peracchio et al. (Pg. 3, left col., last paragraph, “In order to develop a simple model, etc.”, Pg. 3 right col., 1st paragraph, “This reduces Eq. (3) to the, etc.”)];
Gysling et al., Jayatunga, Pance et al. and Peracchio et al. are analogous art because they are from the same field endeavor of analyzing a combustion system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga and Pance et al. of 
The motivation for doing so would have been because Peracchio et al. teaches that by developing a parametric model that describes the coupling of combustor acoustics with the rate of heat release, the ability to capture instabilities of pressure and heat release oscillations in the combustor (Peracchio et al. (Abstract, Pg. 6, Summary and Conclusions, “A reduced order model comprising, etc.”).
While the combination of Gysling et al., Jayatunga, Pance et al. and Peracchio et al. teaches tangentially adjusting a location of the resonator design with respect to the determined location of the anti-node, Gysling et al., Jayatunga, Pance et al. and Peracchio et al. do not explicitly disclose “adjusting an axial position of the resonator design along a length of the outer wall of the liner with respect to a tangential position of the resonator design along a radial periphery of the outer wall of the liner”
Jessberger discloses “adjusting an axial position of the resonator design along a longitudinal length of the outer wall of the combustion system with respect to a tangential position of the resonator design along a radial periphery of the outer wall of the combustion system” as [Jessberger (Col. 2 lines 9-14, “In the above-described embodiment, etc.”)] Examiner’s interpretation:  As stated above in section 11, the examiner has not seen any written description for an axial position of the resonator design being along the longitudinal length of the outer wall of the combustion system.  The examiner considers the axial position to 
Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger are analogous art because they are from the same field endeavor of analyzing a combustion system.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga, Pance et al. and Peracchio et al. of adjusting an axial position of the resonator design along a longitudinal length of the outer wall of the combustion system with respect to a tangential position of the resonator design along a radial periphery of the outer wall of the combustion systemas taught by Jessberger for the purpose of providing a noise suppressor with a bypass resonator.
The motivation for doing so would have been because Jessberger teaches that by providing a noise suppressor with a bypass resonator, the (noise) damping characteristics can be influenced in a simple manner (Jessberger (Col. 1 lines 6-25, “The invention relates to a noise suppressor, etc.”).

With respect to claim 4, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 1 above, and Gysling et al. further discloses “wherein the system analysis module is further configured to assess a damping effect of 

With respect to claim 5, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 4 above, and Gysling et al. further discloses “wherein the system analysis module is further configured to determine whether the resonator design dampens the target frequency, has no effect on the target frequency, or worsens stability of the combustion system as a whole.” as [Gysling et al. (Pg. 272-273, Comparison With System Model Predictions, 1st – 3rd paragraph, “The results presented in Fig. 8, etc.”, Figs. 8 and 9)];

With respect to claim 6, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 1 above, and Jessberger further discloses “wherein the system optimization module is further configured to adjust the location of the resonator design to provide slightly less damping for the sake of increasing the effects of cooling” as [Jessberger (Col. 2 lines 9-14, “In the above-described embodiment, etc.”)];
Jayatunga discloses “reevaluating the location of the anti-node” as [Jayatunga (paragraph [0062])];
Peracchio et al. discloses “the effects of cooling” as [Peracchio et al. (Pg. 3, left col., last paragraph, “In order to develop a simple model, etc.”, Pg. 3 right col., 1st paragraph, “This reduces Eq. (3) to the, etc.”)];


With respect to claim 8, Gysling et al. discloses “A computer-implemented method for damping acoustic energy in a combustion system having an outer wall” as [Gysling et al. (Abstract, Pg. 270, right col., Optimization of Damping Augmentation, 1st – 2nd paragraph, “The stability of the compression system, etc.”, Pg. 271, right col., Experiments, “Experiments were conducted in the UTRC Sensor Rig, etc.”)] Examiner’s interpretation: The examiner considers the Gysling et al. reference to teach an outer wall, since on Pg. 271, right col., under the section titled Experiments in the 1st paragraph, the Gysling et al. reference teaches a liner with wall;
“analyzing the resonator to determine a damping effect of the design” as [Gysling et al. (Pg. 271, right col., Design of Resonators, Three resonator configurations were designed, etc.”, Pg. 271, right col., Experiments, Experiments were concluded in the UTRC Sector, etc.”, Table 1, Fig. 6)];
“and generating a finalized resonator design having the overall effect on the combustion system as a whole” as [Gysling et al. (Pg. 273, left col., 2nd – 3rd paragraph, “As shown in Fig. 9(a), all three, etc.”, Fig. 9)];
While Gysling et al. teaches a combustion system having a liner and determining a damping effect of the resonator design on the combustion system as a whole, Gysling et al. does not explicitly disclose “determining a location of an antinode of the target frequency with respect to the outer wall of the combustion system”

Gysling et al. and Jayatunga are analogous art because they are from the same field endeavor of analyzing resonators.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al. of modeling a combustion system with an analytical model by incorporating determine a location of an antinode of the target frequency with respect to the outer wall of the combustion system as taught by Jayatunga for the purpose of determining a dimension of a resonator cavity.
The motivation for doing so would have been because Jayatunga teaches that by determining a dimension of a resonator cavity, the ability to effectively suppress fuel flow fluctuations and damp combustion dynamics of the combustion system can be accomplished (Jayatunga (paragraph [0005], paragraph [0011]).
While the combination of Gysling et al. and Jayatunga teaches developing an analytical model of a combustion system, Gysling et al. and Jayatunga do not explicitly disclose “a computer”
Pance et al. discloses “a computer” as [Pance et al. (paragraph [0061])] Examiner’s interpretation: Having a processor demonstrates that there is a computer, since a processor is embedded within a computer;
Gysling et al., Jayatunga and Pance et al. are analogous art because they are from the same field endeavor of analyzing resonators.

The motivation for doing so would have been because Pance et al. teaches that by providing cross-coupled dielectric resonator circuits with improved layouts, it enhances the adjustability and coupling between adjacent resonators (Pance et al. (paragraph [0026]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 11-13, the claims recites the same substantive limitations as claims 4-6 above and are rejected using the same teachings.

With respect to claim 15, Gysling et al. discloses “damping acoustic energy in a combustion system having an outer wall” as [Gysling et al. (Abstract, Pg. 270, right col., Optimization of Damping Augmentation, 1st – 2nd paragraph, “The stability of the compression system, etc.”, Pg. 271, right col., Experiments, “Experiments were conducted in the UTRC Sensor Rig, etc.”)] Examiner’s interpretation: However, the examiner considers the Gysling et al. reference to teach an outer wall, since on Pg. 271, right col., under the section titled Experiments in the 1st paragraph, the Gysling et al. reference teaches a liner with wall;
“and generating a finalized resonator design having the overall effect on the combustion system as a whole.” as [Gysling et al. (Pg. 273, left col., 2nd – 3rd paragraph, “As shown in Fig. 9(a), all three, etc.”, Fig. 9)];

Pance et al. discloses “A computer program product comprising computer executable instructions” as [Pance et al. (paragraph [0061])];
Gysling et al., Jayatunga and Pance et al. are analogous art because they are from the same field endeavor of analyzing resonators.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al. and Jayatunga of modeling a combustion system with an analytical model by incorporating a computer program product comprising computer executable instructions as taught by Pance et al. for the purpose of providing cross-coupled dielectric resonator circuits with improved layouts.
The motivation for doing so would have been because Pance et al. teaches that by providing cross-coupled dielectric resonator circuits with improved layouts, it enhances the adjustability and coupling between adjacent resonators (Pance et al. (paragraph [0026]).
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 17-19, the claims recites the same substantive limitations as claims 4-6 above and are rejected using the same teachings.

With respect to claim 21, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 1 above, and Pance further discloses Examiner’s interpretation:  As stated in section 11 of the current office action, the examiner has not seen any written description for adjusting the tangential position of a resonator after adjusting the axial position of the resonator.  The examiner considers the claim language to be adjusting of the tangential position of the resonator or adjusting the axial position of the resonator.  As stated above in section 11, the examiner has not seen any written description for an axial position of the resonator design being along the longitudinal length of the outer wall of the combustion system.  The examiner considers the axial position to be adjusted along the length of the outer wall, but not the longitudinal length because there is support within the specification for the axial position being adjusted along a length of the outer wall of the combustion system.  Further, the examiner considers the resonators moving along the longitudinal axes as being tangentially adjusting a location of the resonator design, since the resonator will be moving in a vertical direction;

With respect to claims 22-23, the claim recites the same substantive limitations as claim 21 above and is rejected using the same teachings.


13.	Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Combustion System Damping Augmentation With Helmholtz Resonators, written by Gysling et al., Jayatunga (U.S. PGPub 2016/0076766), Pance et al. (U.S. PGPub 2004/0051603), online reference Nonlinear Heat Release/Acoustic Model for Thermoacoustic Instability in Lean Premixed Combustors, written by Peracchio et al., Jessberger (U.S. Patent 6,494,290) in view of online reference Experimental Characterization of Combustion Instabilities and Flow-Flame Dynamics in a Partially-Premixed Gas Turbine Model Combustor, written by Allison in further view of online reference Linear and Non-Linear Pressure Oscillations in Baffled Combustion Chambers, written by Wicker et al. 

With respect to claim 2, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 1 above, and Gysling et al. further discloses “wherein the resonator design includes acoustic characteristics based on the target frequency.” as [Gysling et al. (Pg. 272, left col. Identifying System Parameters, “The natural frequency of the baseline, etc.”)];
While the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger teaches developing an analytical model of a combustion system, Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger do not explicitly disclose “wherein the resonator design includes impedance”
Allison discloses “wherein the resonator design includes impedance” as [Allison (Pg. 83, sec. 3.9 Application of Helmholtz Theory in a Conceptualized Model, “The GTMC provides a complex, etc.”, Pg. 90, last paragraph, “The final effect to account for, etc.”, Fig. 3.14)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger of modeling a combustion system with an analytical model by incorporating wherein the resonator design includes impedance as taught by Allison for the purpose of capturing the effects presented through thermoacoustic oscillations and complex flowfield coupling.
The motivation for doing so would have been because Allison et al. teaches that by developing better computation models to predict partially premixed systems, the ability to capture the effects that are presented through thermoacoustic oscillations and complex flowfield coupling can be accomplished (Allison (Pg. 2, 1st – 2nd paragraph, “Combustion instabilities present complex cases, etc.”).
While the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al., Jessberger and Allison teaches the resonator design including impedance and acoustic characteristics based on the target frequency, Gysling et al., Jayatunga, Pance et al., Peracchio et al., Jessberger and Allison do not explicitly disclose “wherein the resonator design includes admittance”
Wicker et al. discloses “wherein the resonator design includes admittance” as [Wicker et al. (Pg. 150, sec. 3.1.1 Acoustic field in baffle compartments, 1st – 2nd paragraph, “The solution to equation (36), etc.”, Pg. 151, sec. 3.1.2 Acoustic field in main combustion chamber, 1st – 2nd paragraph, “The solution to equation (36), etc.”, Eqns. 39 and 45)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga, Pance et al., Peracchio et al., Jessberger and Allison of modeling a combustion system with an analytical model by incorporating wherein the resonator design includes admittance as taught by Wicker et al. for the purpose of treating linear and non-linear acoustic waves in baffled combustion chambers.
The motivation for doing so would have been because Wicker et al. teaches that by treating linear and non-linear acoustic waves in baffled combustion chambers transverse waves can be longitudinalized inside baffle compartments (Wicker et al. (Pg. 168, Conclusions, 1st paragraph, “Linear and non-linear acoustic, etc.”).

With respect to claim 9, the claim recites the same substantive limitations as claim 2 above and is rejected using the same teachings.

14.	Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Combustion System Damping Augmentation With Helmholtz Resonators, written by Gysling et al., Jayatunga (U.S. PGPub 2016/0076766), Pance et al. (U.S. PGPub 2004/0051603), online reference Nonlinear Heat Release/Acoustic Model for Thermoacoustic Instability in Lean Premixed Combustors, written by Peracchio et al., Jessberger (U.S. Patent 6,494,290) in view of . 

With respect to claim 7, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the system of claim 1 above.
While the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger teaches modeling a combustion system, Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger do not explicitly disclose “wherein the modeled combustion system environment includes non-linear effects accounting for saturation.”
Wicker et al. discloses “wherein the modeled combustion system environment includes non-linear effects accounting for saturation.” as [Wicker et al. (Pg. 163, 1st -3rd paragraph, “The non-linear theoretical framework outlined, etc.”)];
Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger and Wicker et al. are analogous art because they are from the same field endeavor of analyzing combustion systems.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger of modeling a combustion system with an analytical model by incorporating wherein the modeled combustion system environment includes non-linear effects accounting for saturation as taught by Wicker et al. for the purpose of treating linear and non-linear acoustic waves in baffled combustion chambers.
The motivation for doing so would have been because Wicker et al. teaches that by treating linear and non-linear acoustic waves in baffled combustion chambers transverse waves st paragraph, “Linear and non-linear acoustic, etc.”).

With respect to claim 14, the claim recites the same substantive limitations as claim 7 above and is rejected using the same teachings.

15.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Combustion System Damping Augmentation With Helmholtz Resonators, written by Gysling et al Jayatunga (U.S. PGPub 2016/0076766), Pance et al. (U.S. PGPub 2004/0051603), online reference Nonlinear Heat Release/Acoustic Model for Thermoacoustic Instability in Lean Premixed Combustors, written by Peracchio et al., Jessberger (U.S. Patent 6,494,290) in view of online reference Linear and Non-Linear Pressure Oscillations in Baffled Combustion Chambers, written by Wicker et al. 

With respect to claim 20, the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger discloses the computer program product of claim 15 above.
While the combination of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger teaches modeling a combustion system, Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger do not explicitly disclose “wherein the modeled combustion system environment includes non-linear effects accounting for saturation.”
Wicker et al. discloses “wherein the modeled combustion system environment includes non-linear effects accounting for saturation.” as [Wicker et al. (Pg. 163, 1st -3rd paragraph, “The non-linear theoretical framework outlined, etc.”)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Gysling et al., Jayatunga, Pance et al., Peracchio et al. and Jessberger of modeling a combustion system with an analytical model by incorporating wherein the modeled combustion system environment includes non-linear effects accounting for saturation as taught by Wicker et al. for the purpose of treating linear and non-linear acoustic waves in baffled combustion chambers.
The motivation for doing so would have been because Wicker et al. teaches that by treating linear and non-linear acoustic waves in baffled combustion chambers transverse waves can be longitudinalized inside baffle compartments (Wicker et al. (Pg. 168, Conclusions, 1st paragraph, “Linear and non-linear acoustic, etc.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128